Citation Nr: 0612557	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on three periods of active duty in the 
United States Army from April 1984 to August 1984, from May 
1985 to October 1986 and from April 1988 to September 1989.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran's appeals, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of judicial economy.

Procedural history

In a March 1996 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for drug 
dependency with PTSD and for hepatitis.  The veteran 
initiated an appeal of that decision; however, the veteran 
submitted a statement in January 1998 indicating that he 
wished to withdraw his previous appeal and asking instead to 
"reopen my claim for hepatitis and PTSD."  In a June 1998 
rating decision, the RO found that new and material evidence 
had not been submitted which was sufficient to reopen the 
previously-denied claims of entitlement to service connection 
for hepatitis and PTSD.  The veteran initiated an appeal of 
the June 1998 decision with respect to the hepatitis claim.  
He perfected his appeal as to that issue with the timely 
submission of his substantive appeal (VA Form 9) in June 
2000.  The veteran testified before one of the undersigned 
Veterans Law Judges in regards to the hepatitis claim at a 
personal hearing, held by means of video teleconferencing, in 
August 2001.  The transcript of the hearing is associated 
with the veteran's VA claims folder.



In October 2001, the Board determined that new and material 
evidence had been submitted with respect to the veteran's 
claim of entitlement to service connection for hepatitis.  
The claim was reopened and remanded for further evidentiary 
development.

A December 2004 RO decision found that new and material 
evidence had not been received which was sufficient to reopen 
the veteran's previously-denied claim of entitlement to 
service connection for PTSD.  The veteran initiated an appeal 
of the December 2004 decision, and he perfected his appeal 
decision with the timely submission of a substantive appeal 
in March 2005.  The veteran testified as to both issues 
before another of the undersigned Veterans Law Judges at a 
Travel Board hearing which was conducted at the Seattle RO in 
November 2005.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This case is being decided by a panel of three Veterans Law 
Judges.  As noted above, two of the signatories to this 
decision were the presiding Veterans Law Judges at the 
veteran's hearings.  See 38 C.F.R. § 19.3 (2005).


FINDINGS OF FACT

1.  In March 1996, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.

2.  The evidence associated with the claims folder subsequent 
to RO's March 1996 rating decision is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for PTSD.

3.  Competent medical evidence does not support a finding a 
sexual assault occurred in service.

4.  Competent medical evidence indicates that the veteran's 
currently diagnosed Hepatitis C is not etiologically related 
to his military service, except for intravenous drug abuse 
and prostitution engaged in by the veteran during such 
service.


CONCLUSIONS OF LAW

1.  The RO's March 1996 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.  Since the March 1996 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for PTSD; 
therefore, the claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

4.  Hepatitis was not incurred in or aggravated by military 
service. 
38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.301, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hepatitis and PTSD.  Implicit in his latter claim is the 
contention that new and material evidence which is sufficient 
to reopen the claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts.  


Standard of review

[It should be noted that the standard of review with respect 
to reopening previously denied claims is different than the 
standard which is generally applied, discussed immediately 
below.  The Board will address the standard applied to new 
and material claims where appropriate below.]

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 19.7(a) (2005).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claims in the 
June 2000 and March 2005 SOCs.  Specifically, the June 2000 
and March 2005 SOCs detailed the evidentiary requirements for 
service connection claims, and the March 2005 SOC also 
detailed the specific evidentiary requirements for PTSD 
claims pursuant to 38 C.F.R. § 3.304 (2005).  

The Board realizes that the March 2005 SOC did not address 
the matter of submission of new and material evidence; 
however the veteran was notified as to the evidentiary 
requirements of new and material evidence in the April 22, 
2003 VCAA letter.  The letter noted: "You were previously 
denied service connection for PTSD . . . .  In order for us 
to reconsider this issue, you must submit new and material 
evidence to show that the condition was incurred in or 
aggravated by active military service."  Moreover, the 
veteran's PTSD claim is being reopened based on the 
submission of new and material evidence, so there is no 
prejudice to the veteran arising from any defect in notice as 
to new and material evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a number of letters 
[dated June 21, 2001; January 4, 2002; February 25, 2003; 
April 22, 2003; May 6, 2004 and December 16, 2004] whereby 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, he was advised that VA would make 
reasonable efforts to help him obtain such things as medical 
records, employment records, or records from other Federal 
agencies.  He was also informed that VA would, on his behalf, 
obtain medical records as long as he completed a release form 
for such.  The veteran was asked to "complete and return the 
attached VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information from 
any doctors and/or hospitals concerning any treatment you 
received.  If you have received treatment at a Department of 
Veterans Affairs (VA) facility, furnish the dates and places.  
We will obtain the reports."  The April 2003 and May 2004 
VCAA letters emphasized: "you must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."

The veteran was also advised in the April 2003 VCAA letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  Moreover, the February 2003 VCAA 
gave an extensive list of additional evidence which the 
veteran could submit in support of his PTSD claim.  See the 
February 25, 2003 letter, pages 1-3.

In addition to the above, the December 2004 VCAA letter 
specifically asked for additional information from the 
veteran concerning his hepatitis claim.  

Finally, the Board notes that the December 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

Review of the record reveals that the veteran may not have 
been provided complete notice of the VCAA prior to the 
initial adjudication of his claims.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  With respect to the 
veteran's hepatitis claim, since the VCAA was not enacted 
until November 2000, furnishing the veteran with VCAA notice 
prior to the adjudication in June 1998 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, with respect to both claims, the veteran was 
provided with VCAA notice through the June 2001, January 
2002, February 2003, April 2003, May 2004 and December 2004 
letters.  His claims were readjudicated in SOCs dated in 
February 2003 and March 2005 and a SSOC dated in March 2005, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.

Moreover, the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  As indicated above, the veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed hepatitis and 
PTSD.  In other words, any lack advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claims of 
entitlement to service connection were denied based on 
element (3), connection between the veteran's service and the 
claimed disabilities.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Moreover, it is clear that the veteran, who has been ably 
represented by his service organization in this case, is 
fully aware of what is required of him and of VA.  Indeed, he 
submitted additional evidence in November 2005 with a waiver 
of RO consideration.  There does not appear to be additional 
obtainable relevant evidence.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided with VA examinations in November 1999 and in 
November 2002 [pursuant to the Board's October 2001 remand 
instructions].  The reports of the VA medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As was explained in the Introduction, 
the veteran presented testimony at personal hearings before 
two of the undersigned Veterans Law Judges in August 2001 and 
November 2005.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran is seeking service connection for PTSD.  Although 
his story has changed somewhat over the years, it appears 
that his principal contention is that he was raped in 
service.

As was described in the Introduction, the PTSD claim as 
denied by the RO in an unappealed RO decision in March 1996.  
Although the RO subsequently adjudicated the claim on its 
merits, without regard to the finality of the previous 
decision, the Board is obligated to determine whether new and 
material evidence has been received which is sufficient to 
reopen the claim.  This is significant to the Board because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9  Vet. App. at 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).
Misconduct

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol and drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(1997).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2005).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), finally 
disallowed claims may be reopened when new and material 
evidence is presented or secured with respect to those 
claims.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in January 1998, the revised 
regulations are inapplicable to the present appeal.  The 
regulation applicable to this case is set forth in the 
paragraph immediately following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case the March 1996 RO rating decision.

The "old" evidence

At the time of the March 1996 RO decision, a diagnosis of 
PTSD was of record.  The evidence indicated that the veteran 
did not engage in combat with an enemy.  Also of record were 
notations of the veteran's intravenous drug abuse in service, 
and a statement from the veteran that he prostituted himself 
to men for drugs in service.

The March 1996 RO decision

In its decision in March 1996, the RO denied the veteran's 
claim of entitlement to service connection for PTSD, noting 
that the medical evidence indicated the veteran's PTSD was 
related to drug abuse and was therefore a result of the 
veteran's willful misconduct, for which service connection 
could not be granted.

As was described in the Introduction, the veteran did not 
perfect an appeal as to that decision.  He subsequently 
requested to reopen his claim of entitlement to service 
connection for PTSD, which was denied in a December 2004 DRO 
rating decision.  The veteran filed a timely appeal to the 
December 2004 DRO rating decision.

Additional evidence received since the March 1996 RO decision 
will be analyzed below.

Analysis

Submission of new and material evidence

The additional evidence received since the March 1996 RO 
decision includes statements from the veteran, his November 
2005 Travel Board hearing testimony, numerous lay statements, 
the veteran's service personnel records and two nexus 
opinions, from a VA mental health counselor and a VA 
psychologist, both of which relate the veteran's PTSD to 
sexual trauma in service.  

The veteran's statements, including his November 2005 
personal hearing testimony and lay statements are reiterative 
of previous statements and are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

As for the veteran's service personnel records, though they 
can be considered "new" in that they were not previously of 
record, they are not "material" because they do not 
indicate anything such as a change in behavior or a change of 
MOS, something that would support the veteran's allegations 
that he was raped in service.

As noted above, there are two nexus opinions in the 
additionally received evidence: a June 2004 opinion from 
T.D.H., M.S. and a January 2005 opinion from R.D.C., Ph.D.  
Both opinions relate the veteran's PTSD to trauma in service.  
The Board notes that R.D.C. also submitted a statement dated 
in October 1998 indicating that "the first time [the 
veteran] was raped he was in the service and had not 
previously engaged in prostituting himself for drugs or 
money."  

The above-noted evidence can be considered "new" in that it 
was not previously before the Board in March 1996.  
Additionally, the Board finds that the statements are also 
"material" because they are not cumulative and redundant of 
previous evidence of record, in that they serve to verify the 
veteran's assertions of having experienced sexual trauma in 
service.  The credibility of T.D.H.'s and R.D.C.'s statements 
are presumed.  See Justus, supra.  This evidence is therefore 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  

The veteran's claim of entitlement to service connection for 
PTSD is accordingly reopened based on this new and material 
evidence.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.


(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the March 2005 SOC adjudicated the 
veteran's PTSD claim on its merits without regard to the 
submission of new and material evidence.  The March 2005 SOC 
contained reference to the statutes applicable to service 
connection claims in general and PTSD in particular.  The 
veteran has set forth his contentions as to why he believes 
that service connection should be granted for PTSD on 
numerous occasions.  The Board is therefore of the opinion 
that the veteran will not be prejudiced by its consideration 
of this issue on its merits, and return of this case to the 
RO for additional consideration is not required.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

The veteran alleges that he has PTSD as a result of sexual 
trauma in service.
The Board has considered the provisions of Patton v. West, 12 
Vet. App. 272 (1999).  There, the Court held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
in service was ever reported or that it was otherwise reduced 
to writing.  The veteran admits that he did not report the 
alleged assault to anyone for years after it occurred.  
Consequently, there are no formal records, such as police 
reports or court martial records, of the incident which could 
be obtained.  Nor has the veteran indicated the existence of 
any corroborating evidence.  Indeed, he has only provided 
vague information as to the purported sexual assault. 

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted.  In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility.

The Board has given thought to whether an examination and 
medical nexus opinion is necessary with regards to the 
veteran's PTSD claim.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  However, as explained below the outcome 
of these claims hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of in-service stressor, referral of this issue for 
an opinion as to the etiology of the veteran's PTSD would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed PTSD and his military service, in 
particular an alleged rape that occurred therein, would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis with respect to the veteran's service 
connection claim.  In the case of the PTSD claim the former 
element is lacking.  Referral of this case for a nexus 
opinion under the circumstances here presented would 
therefore be a useless act.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations.  Accordingly, the 
Board will address the merits of the claim.

(iii.) Standard of review

The applicable standard of review has been discussed above in 
the VCAA portion of the opinion and need not be repeated.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).


Discussion of the merits of the claim

As noted above, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that a claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
PTSD symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005); Moreau v. Brown, 9 Vet. App. 389 
(1996).

With respect to element (1), current medical diagnosis of 
PTSD, there are a number of current diagnoses of PTSD of 
record.  Accordingly, element (1) of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, has been met.

With respect to element (2), the matter of in-service 
stressor, either combat status must be established or non-
combat stressors must be corroborated.  The evidence of 
record does not support a finding of combat status, and this 
peacetime veteran himself does not contend that his stressor 
is combat related.  Rather, he contends that he was sexually 
assaulted in service and this is the basis for his claimed 
PTSD.  He has provided vague information as to the actual 
assault, implicating that it happened more than once.

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds no support in the record on appeal for the 
veteran's contention that he was sexually assaulted in 
service.  There simply is no evidence in the record that the 
alleged sexual assault in service was ever reported or that 
it was otherwise reduced to writing.  There are no formal 
records, such as police reports or court martial records, of 
the incident.  Nor has the veteran indicated the existence of 
any corroborating evidence.  

The veteran, through his own statements as well as in lay 
statements submitted by him, on essence contends that he had 
a change in behavior in service, specifically drug abuse, 
which serves as proof of the alleged sexual assault.  The 
Board agrees, based on the veteran's service personnel 
records, that drug abuse was demonstrated in service.  
However, there is no objective evidence that the drug abuse 
was caused by the alleged in-service rape.

That the veteran abused drugs in service is not in dispute.  
In February 1988, the veteran admitted using a variety of 
illicit drugs, including heroin, cocaine and marijuana.  The 
veteran was separated from the United States Army in 
September 1989 under honorable conditions, evidently due to 
his substance abuse problems.
Although the service records undoubtedly show decreased 
performance, it demonstrates that such was due, not to the 
purported sexual assault but rather to the veteran's abuse of 
drugs.  

Significantly, the alleged rape was not mentioned at all in 
the service medical records.  Indeed, there is no mention of 
the alleged rape by the veteran until 1996, interestingly 
after his initial claim of entitlement to service connection 
for drug dependency with PTSD was denied.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board finds it to be 
particularly significant that the veteran only claimed he was 
sexually assaulted in service after he was denied service 
connection for PTSD with drug dependency.

The Board finds it to be incredible that the veteran would 
not disclose the rape, which he now claims to be cause of all 
of his problems to the authorities when he was in the process 
of being involuntarily separated from service.  Based on the 
evolution of the rape story, it is reasonable to conclude 
that the veteran happened upon it as a means of reviving his 
failed PTSD claim. 

In short, the lack of any objective evidence of the alleged 
sexual assault in service, as well as the veteran's vague 
references thereto, combined with the veteran's lack of 
assertion of an in-service rape until a number of years after 
service [and perhaps more importantly, after he was denied 
service connection for PTSD with drug dependency] all combine 
to show that there was no in-service sexual assault.  

The Board believes that the most accurate reports concerning 
the alleged sexual assault were related by the veteran in 
statements dated in February 1993, June 1993 and September 
1995, in which there was no mention of an in-service rape.  
Not only was this treatment more contemporaneous, but also at 
that time there was no issue of monetary gain.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

For instance, in a February 1993 statement to the RO, the 
veteran stated he was diagnosed with Hepatitis A in service 
and after said diagnosis he was "shunned by my fellow AGR 
personnel . . . After all this stress and treatment I began 
using drugs intravenously."  No mention of the alleged 
sexual assault was made in this statement.  The same is the 
case with a June 1993 statement, in which the veteran 
indicated verbal harassment by an officer but made no mention 
of an in-service sexual assault.  

In fact, in September 1995, the veteran indicated that any 
violent sexual activity in service was a result of his 
willful misconduct.  In this September 1995 VA Personality 
Assessment, the examiner [R.D.C., Ph.D.] noted of the 
veteran: "He apparently worked as a male prostitute, selling 
his services to other males to obtain drug money.  He states 
that his PTSD stems from having been raped by males three 
times during this period."  

The veteran's initial statements concerning alleged sexual 
assault indicate that such occurred while he was engaged in 
willful misconduct (i.e. drug abuse and male prostitution, 
evidently done to secure drugs for himself).  This version of 
events is not subject to compensation.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2005); see also 
VAOPGPREC 2-97 (1997).  

The Board realizes that the veteran through R.D.C. recanted 
the September 1995 statement in October 1998, indicating that 
he had not prostituted himself prior to the first time he was 
raped in service.  However, based on the veteran's statements 
over the years it appears this change was based on the 
veteran's desire to "get the facts straight" (i.e., to 
stack the evidentiary deck in his favor) after his PTSD claim 
was initially denied.  The Board believes that Dr. R.D.C.'s 
initial report of events as described by the veteran (there 
were violent sexual incidents in connection with his 
avocation as a male prostitute) is more credible than the 
revised and sanitized version made at the veteran's behest 
after his initial claim was denied.

Thus, to the extent that the veteran's current contentions 
are in conflict with the February 1993, June 1993 and 
September 1995 statements from the veteran, the Board finds 
that the statements made by the veteran in 1993 and 1995 to 
be more probative than statements made later in the context 
of a claim for monetary benefits from the government.  

In assessing credibility, the Board cannot ignore that the 
veteran has significantly altered his statements concerning 
his alleged in-service stressor over the years.  As noted 
above, the veteran recanted R.D.C.'s September 1995 
statement, later arguing he never prostituted himself for 
drugs.  In April 2003, the veteran made the contradictory 
statement that "I am not a male prostitute, [but] there was 
[sic] two occasions while I was using drugs I had sex for 
money."  

In March 1996, the veteran indicated that his drug use in 
service was not due to being shunned by other service members 
as he initially claimed in February 1993, but instead was due 
to the purported rape  [again, this statement was made after 
the veteran's claim for entitlement to service connection for 
PTSD with drug dependency was denied].  

Moreover, although the record is replete with references to 
the veteran's voluntary drug use, as well as his own 
admission that he had engaged in voluntary sex acts for money 
and drugs, in August 1996 the veteran claimed to have been 
drugged unwillingly and raped while drugged.    

In his April 2003 statement, the veteran noted that everyone 
who knew the circumstances of his in-service sexual assault 
was dead.  That is, until a statement from the veteran's 
brother submitted later that same month, indicating purported 
knowledge of the alleged sexual assault in service.  

In fact, the veteran's tendency to be less than honest was 
noted by R.D.C. in September 1995, when he noted the veteran 
"subscribed to an exaggerated amount of psychological 
turmoil" and that his psychological profile was "of 
questionable validity."

In short, the veteran's vague and contradictory statements 
concerning the alleged in-service rape are lacking 
credibility and probative value. 

In short, the totality of the veteran's constantly shifting 
and inconsistent statements completely undermine his 
credibility.  

Accordingly, the Board finds that the veteran's statements as 
to an in-service sexual assault are incredible and cannot 
serve to establish element (2) of 38 C.F.R. § 3.304(f).  See 
Cartright, supra.  

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted.  In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility.  As 
noted above, the veteran's service personnel records have 
been obtained and do not provide a basis for further inquiry.

In 2005, the veteran began submitting statements as to yet 
another stressor purported.  He indicated that he heard an 
explosion over the radio in service and that this purportedly 
horrifying event led to his current PTSD.  He submitted 
newspaper reports of the incident, in which two men from his 
unit were injured when demonstrating the proper use of C-4 
explosives.  [The veteran also submitted a number of typed 
lay statements as to the effect of this incident on the 
veteran.  Though certainly not purporting to possess 
expertise in handwriting analysis, the Board cannot help but 
notice the similarity in signature pattern of these typed 
statements.]  

In any event, there is no indication that the veteran himself 
was exposed to the explosion or its aftermath.  Indeed, the 
veteran indicates that he heard about the incident over the 
radio.  The veteran did not mention this alleged in-service 
stressor for over a decade after filing his initial claim for 
PTSD, and over 20 years after his separation from service.  
One would certainly think that such a purportedly traumatic, 
and allegedly life altering, experience would have been 
mentioned before in connection with the PTSD claim and 
earlier.  

The Board is of course aware that peripheral involvement in 
combat-related incidents may constitute PTSD stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, there is 
nothing in the Court's jurisprudence to suggest that the same 
reasoning applies to non-combat situations.  Here, the 
veteran does not contend that he was present; rather, he 
merely learned sometime later of an incident in which two 
people were injured.  That he is now belatedly contending 
that such an event is a watershed event in his life is 
patenty unbelievable. 

Accordingly, the Board finds that element (2) of 38 C.F.R. 
§ 3.303(f) has not been met, and the claim fails on that 
basis alone.  

In the absence of an in-service stressor, it follows that 
element (3) of 38 C.F.R. § 3.303 (f), or medical nexus, is 
necessarily lacking also.  The Board accords little weight of 
probative value to the opinions from T.D.H. in June 2004 and 
R.D.C. in January 2005, as they were based solely on the 
veteran's assertion of the unverified in-service sexual 
assault.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal and Swann, supra.

In summary, for the reasons and bases explained above, the 
Board finds that in regards to the veteran's claim for 
entitlement to service connection for PTSD, elements (2) and 
(3) of 38 C.F.R. § 3.303(f) are met.  

A preponderance of the evidence is against the claim.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for Hepatitis C.

With respect to Hickson element (1), current disability, 
there are a number of competent diagnoses of Hepatitis C of 
record.  Hickson element (1) is accordingly satisfied.  

The Board observes in passing that there is no indication in 
the medical evidence of current Hepatitis A.  This includes 
two VA medical examinations conducted in November 1999 and 
November 2002.  Accordingly, insofar as the claim of 
entitlement to service connection for hepatitis involves 
Hepatitis A, it fails for lack of a current disability.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address in-service disease and injury.

As for in-service disease, the service medical records 
contain no notation or diagnosis of Hepatitis C during 
service or for almost a decade thereafter.  

The Board notes that the veteran was diagnosed with Hepatitis 
A in service.
The veteran has argued that his diagnosis of Hepatitis A in 
service was actually a mistake, and was instead Hepatitis C.  
See the August 2001 hearing transcript, page 4.  However, it 
is now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  His statements are not, 
therefore, probative as to his having Hepatitis C in service.

Turning to in-service injury, the veteran has alleged that a 
sexual assault in service was the source of his Hepatitis C.  
However, as discussed above the veteran's vague and wholly 
unsubstantiated report of an in-service rape is unbelievable.  
In short, there is no evidence of in-service infection with 
the Hepatitis C virus based on the purported rape.

The veteran has also argued that a blood transfusion in 
connection with an in-service automobile accident led to his 
current Hepatitis C.  See the August 2001 hearing transcript, 
page 5.  However, the medical records from the 1981 accident 
are negative for evidence of a blood transfusion, and the 
veteran himself admitted such in a December 2001 statement.

To the extent that the veteran's current Hepatitis C may bear 
any relationship to his military service, it appears to be 
due to drug abuse and voluntary sexual contacts incident to 
male prostitution.  The November 2002 VA examiner did relate 
the veteran's Hepatitis C to service, noting that the 
veteran's in-service "history of intravenous drug use, high-
risk sexual behavior, as well as the sexual assault" as a 
probable origin of Hepatitis C.  With regards to the in-
service sexual assault, the Board has already detailed why 
this allegation by the veteran is unbelievable.  This leaves 
as in-service risk factors drug abuse and prostitution for 
money and drugs.    
Such is considered to be misconduct, and any resultant 
disability is not compensable.  See 38 U.S.C.A. §§ 105, 1131 
(West 2002); 38 C.F.R. § 3.1(n), 3.301 (2005).  Therefore, 
Hickson element (2) has not been met, and the veteran's claim 
for Hepatitis C fails on this basis.  

With respect to the Hickson element (3), medical nexus, a 
November 1999 VA examiner found that "a review of the c-file 
record does not appear to establish any definite or definable 
origin of the veteran's Hepatitis C."  The competent medical 
evidence of record supports the proposition that if the 
veteran's Hepatitis C is related to his service at all, it is 
due to injection of illegal drugs and prostitution.  Service 
connection may not be granted under such circumstances. 

In summary, for the reasons and bases explained above, the 
Board finds that a preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for PTSD is denied.
 
Entitlement to service connection for hepatitis is denied.


	
			
	R.F. WILLIAMS	ROBERT E. SULLIVAN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


_____________________________________
BARRY F. BOHAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


